Citation Nr: 1111898	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  03-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder from October 10, 2001 to May 10, 2009, and 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

3.  Entitlement to an initial compensable rating for residuals of shell fragment wounds of both thighs. 


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD
Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service from October 1968 to May 1970.  He was awarded the Purple Heart Medal and Combat Infantryman's Badge. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By that rating action, the RO granted service connection for PTSD; an initial 30 percent rating was assigned, effective October 10, 2001--the date VA received the Veteran's initial claim for compensation for this disability.  This appeal also stems from a July 2003 rating action.  By that rating action, the RO granted service connection for residuals of shell fragment wounds to both thighs; an initial compensable evaluation was assigned, effective October 10, 2001.  The RO also denied entitlement to TDIU.  The Veteran appealed the RO's December 2002 and July 2003 rating actions to the Board. 

In January 2005, the Board remanded the initial evaluation and TDIU claims to the RO for additional development.  In an August 2008 decision, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD and remanded the issues of entitlement to an initial compensable rating for residuals of shell fragment wounds of both thighs and TDIU.  In a March 2009 decision, the Board vacated its August 2008 decision with respect to its denial of an initial rating in excess of 30 percent for PTSD because it had failed to address VA medical evidence that was held to be constructively before it and related to the issue.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The issues of entitlement to an initial compensable rating for residuals of shell fragment wounds of both thighs and entitlement to TDIU, previously remanded by the Board in August 2008, remained in appellate status and were not subject to the Board's March 2009 vacatur. 

By a September 2010 rating decision, the Board assigned an initial 70 percent rating to the service-connected PTSD, effective May 11, 2009--the date of a VA examination report reflecting an increase in severity of this disability.  Because the increase in the evaluation of the Veteran's PTSD does not represent the maximum rating available for the disorder, the Veteran's initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the issue on appeal as that reflected on the title page.

The record reflects that in November 2010, the Veteran submitted VA treatment records, dating from 2003 to 2010, that were already considered by the RO in a September 2010 supplemental statement of the case.  Thus, since this evidence is  duplicative of other evidence of record, referral to the RO for initial consideration is not warranted.  38 C.F.R. §§ 19.37, 20.1304 (2010). 

As noted in the Board's August 2008 decision and March 2009 remand, the issues of entitlement to service connection for depression as secondary to the service-connected PTSD and residuals of a left wrist injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable rating for residuals of shell fragment wounds of both thighs is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  With resolution of the benefit of the doubt in the Veteran's favor, since October 10, 2001, the date VA received the Veteran's initial claim for compensation for PTSD, it has been manifested by deficiencies in most areas with evidence of near-continuous depression, impaired impulse control and occasional suicidal and homicidal ideation.  Total social and occupational and social impairment has not been demonstrated.

2.  With resolution of the benefit of the doubt in the Veteran's favor,  service-connected PTSD renders him demonstrably unable to obtain or retain employment.

CONCLUSIONS OF LAW

1.  Beginning on October 10, 2001, the criteria for an initial rating of 70 percent for PTSD, but no higher, have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for the assignment of a TDIU rating have approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.) and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant must be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter must be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

The law provides that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.

The Court has held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009) the Federal Circuit clarified VA's notice obligations in increased rating claims.  As the instant appeal stems from the grant of initial compensation benefits for PTSD, as opposed to an increased rating claim, Vazquez- Flores is inapplicable.  Id.

Regarding VA's duty to assist the Veteran with his initial evaluation claim, service treatment records and VA and private post-service treatment and examination reports are contained in the claims files.  In addition, statements of the Veteran and his representative have been associated with the claims files.

The Veteran was afforded VA psychiatric examinations in February 2002, March 2004 and May 2009.  Copies of these examination reports are contained in the claims files.  

Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the claim of entitlement to an initial rating in excess of 30 percent for PTSD from October 10, 2001 to May 10, 2009, and 70 percent thereafter. 

In addition, as the Board is granting entitlement to TDIU in the analysis below any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered.

II. Merits Analysis

The Veteran seeks initial ratings in excess of 30 and 70 percent for his PTSD for the prescribed periods on appeal.  The Veteran contends that the symptoms associated with the service-connected PTSD, such as persistent suicidal ideation, have remained constant since he filed his initial claim for compensation for this disability. Thus, he argues that an initial 70 percent evaluation is warranted for PTSD from October 10, 2001--the date VA received his initial claim for service connection for PTSD.  (See February 2010 letter from the Veteran to the RO).  He further contends that he had to retire from his longstanding, full-time position as a rating specialist at a local VA RO in early January 2003 because of his PTSD symptoms, such as panic attacks and disturbing thoughts. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  Specifically,  the competent and probative evidence of 
record supports an initial rating of 70 percent, but no higher, for the service-connected PTSD from October 10, 2001.

Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).

When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

On October 10, 2001, VA received the Veteran's claim for service-connection for PTSD. 

In the appealed December 2002 rating action, the RO granted service connection for PTSD; an initial evaluation 30 percent rating was assigned, effective October 10, 2001--the date VA received his initial claim for compensation for this disability. 

By a September 2010 rating action, the RO assigned a 70 percent rating to the service-connected PTSD, effective May 11, 2009--the date of a VA examination report reflecting an increase in severity of the service-connected PTSD.  Thus, in the analysis below, the Board will determine whether the Veteran is entitled to an initial rating in excess of 30 percent for PTSD from October 10, 2001 to May 10, 2009, and an initial evaluation in excess of 70 percent thereafter. 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which in turn incorporates criteria contained in the General Rating Formula for Mental Disorders.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events), warrants a 30 percent disability evaluation;

A 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships;

A 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships; and,

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126; Mauerhan v. Principi, 16 Vet. App. 436 (2002).

VA examination and treatment records, dated from February 2002 to May 2010, reflect that the Veteran experienced PTSD-related symptoms, such as near-chronic suicidal ideation that has waxed and waned and near-continuous depression since 1993, which is prior to VA's receipt of his initial claim for service connection for this disability on October 10, 2001.  While a February 2002 VA examination report reflects that the Veteran did not then demonstrate any suicidal ideation, and his PTSD was described by the examiner as "mild to moderate," March 2003 VA treatment records reflect that the Veteran had PTSD-related symptoms, such as depression, for the previous 10 years (i.e., 1993) and that he had retired from his longstanding full-time position (31 years) as a rating specialist at a local VA RO in early January 2003 because of panic attacks associated with his PTSD.  (See March 2003 VA treatment report).  

The Board is award of a March 2004 VA examiner's statement the Veteran's PTSD symptoms had caused mild impairment in occupational and interpersonal relationships except when he was in a position that exposed him to constant reminders of his war-related stressors, such as his employment at the RO.  

Significantly, the March 2004 examiner stated that two different GAF ratings were appropriate for the Veteran:  one based upon current functioning and another on his employment at the RO.  In contrast to this report, are VA treatment reports, dated in October 2004, April 2005 and April 2006, showing that the Veteran's PTSD symptoms had remained severe, were described as "chronic," and had culminated in a suicide attempt a few years previously with the Veteran having cut his wrists.  In November 2007, the Veteran called the VA National Suicide Hotline.  

When examined by VA in May 2009, the examiner reported that the Veteran's PTSD had "worsened significantly" since he was previously examined by VA in 2004.  The VA examiner characterized the Veteran's suicidal ideation as "persisting."  This same report was also positive for evidence that the Veteran had no close friends or hobbies and a very strained relationship with his wife, who was his sole source of support.  The examiner diagnosed the Veteran as having recurrent, chronic and severe PTSD.  The examiner assigned the Veteran a GAF score of 41, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning.  

Given the relative depth and persistence of the Veteran's PTSD-related symptoms, such as suicidal ideation and near-continuous depression that have persisted since 1993 (prior to VA's receipt of his initial claim for service connection for PTSD on October 10, 2001) and which ultimately led to his retirement in January 2003, the Board finds that his PTSD symptomatology has more closely approximated the criteria for a 70 percent rating since the inception of his appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2010).  Thus, the Veteran will be granted a 70 percent rating for the service-connected PTSD, effective October 10, 2001--the date when VA received his initial claim for service connection for this disability.  

The Board also concludes that an initial 100 percent rating is not warranted for the service-connected PTSD because the preponderance of the probative and competent evidence of record, namely the March 2004 and May 2009 VA examination reports, do not show that it has resulted in total (italics added for emphasis) social and industrial impairment, such as to warrant an initial 100 percent rating.  Specifically, there is no indication of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relative, own occupation, or own name.  Rather, the Veteran's current symptoms are fully contemplated by the current 70 percent evaluation.  

Regarding social impairment, the Veteran still maintains a few relationships with family members, including his wife, daughter and granddaughter.  Thus, it cannot be said that he is unable to establish and maintain effective relationships.  While the Veteran indicated that he had retired because his PTSD symptoms had interfered with the cognitive functions related to the above-cited position, there is no evidence of total occupational impairment.  Thus, the Board finds that an initial rating of 100 percent is not warranted for the service-connected PTSD at anytime during the appeal period.  

Based upon the ruling in Fenderson, supra, the Board has considered whether staged ratings are appropriate.  The Board finds that other than the 70 percent rating assigned to the service-connected PTSD from October 10, 2001 in the analysis above, there is no basis for staged ratings pursuant to Fenderson.  

The Veteran will therefore be granted a 70 percent rating for the service-connected PTSD, effective October 10, 2001--the date when VA received his initial claim for service-connection for this disability.  The benefit of the doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).


 TDIU 

The Veteran contends that he had to retire from his job in January 2003 because his PTSD symptoms, such as panic attacks, flashbacks and disturbing thoughts, had interfered with the cognitive functions of the position.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2010).
In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Veteran is currently assigned a 70 percent evaluation for his service-connected PTSD.  In addition, separate 10 percent evaluations have been assigned to the service-connected scar, shell fragment wound on the right back with retained foreign bodies of the right axilla, residuals of a shell fragment wound with a tender scar of the left leg with involvement of Muscle Group XII, and tinnitus.  He has also been assigned noncompensable evaluations to his service-connected shell fragment wound scar of the right knee and residuals of a shell fragment wounds to both thighs.  His combined evaluation is 80 percent.  Thus, he meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).

On March 31, 2003, VA received VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability.  As noted above, the Veteran reported that he had worked full-time at a VA RO from February 7, 1972 to January 3, 2003.  He indicated that his service-connected disabilities, primarily his PTSD, prevented him from following any substantially gainful occupation.  He reported that he had completed four years of college.  These reports are in conformity with other evidence of record.  See United States Office of Personnel Management Standard Form 2801, reflecting that the Veteran had retired from the Cleveland, Ohio RO as a "RATING VETERANS SERVICE REPRESENTATIVE" on January 3, 2003.  Consequently, the Veteran has not worked for many years.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

Consequently, the Board must now determine whether the Veteran's service-connected disabilities, primarily his PTSD, are severe enough to prevent him from obtaining and maintaining substantially gainful employment.

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose supra.

Regarding his PTSD, the Board is award of a March 2004 VA examiner's statement the Veteran's PTSD symptoms had caused mild impairment in occupational and interpersonal relationships except when he was in a position that exposed him to constant reminders of his war-related stressors, such as his employment at the RO.  The March 2004 examiner stated that two different GAF ratings were appropriate for the Veteran:  one based upon current functioning and another on his employment at the RO.  However, when evaluated by VA in May 2009, 
the examiner reported that the Veteran's PTSD had "worsened significantly" since the Veteran was previously examined by VA in 2004.  The examiner diagnosed the Veteran as having recurrent, chronic and severe PTSD.  The examiner assigned the Veteran a GAF score of 41, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning ((e.g. no friends, unable to keep a job (italics added)).  

Based on its review of the facts in this case, the Board finds that the probative and competent evidence of record shows that the Veteran experiences significant impairment of both social and industrial adaptability, particularly due to his service- connected PTSD.  Given that the Veteran had been performing the same job for 31 years prior to his retirement in early January 2003, and that his line of work involved situations that required interaction with other people, the Board finds that the service-connected PTSD is shown to preclude the Veteran from securing and following substantially gainful employment.  See 38 C.F.R. § 4.16.  As a result, the criteria for a TDIU are met, and accordingly, the Veteran's claim for a TDIU is granted.  See 38 C.F.R. §§ 3.102, 4.25, 4.16.


ORDER

Beginning on October 10, 2001, an increased rating of 70 percent, but no higher, for the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board finds that it must remand the claim of entitlement to an increased rating for the service-connected residuals of shell fragment wounds of both thighs to the RO for appropriate substantive development.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described in the directives outlined in the indented paragraphs below.

The Veteran has argued that symptoms associated with the above-cited disability have increased in severity since he was last examined by VA in December 2001.  ((See VA February 2011 Veteran's representative's written argument to VA, page (pg.) 2)).  VA muscles and scars examination reports, dated in December 2001 and March 2004, contain clinical findings of punctuate wounds to both thighs posteriorly but without any residual scarring.  

Since that time, however, the Veteran reported having orthopedic manifestations of "continued pain and soreness of both thighs" as a result of his service-connected residuals of shell fragment wounds to both thighs. (See May 2008 statement to VA, where the Veteran reported that he had complained of "[c]ontinued pain and soreness of both thighs" during periodic VA outpatient treatment visits).  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).  

Because the Veteran is competent to report a worsening in the severity of his symptoms associated with his service-connected residuals of shell fragment wounds of both thighs, a new examination is in order in accordance with the Court's holdings in Proscelle.  Thus, the Board finds that VA orthopedic and neurological examinations that address the extent of the shell fragment wounds of the thighs in terms of related muscle injury or damage attributable thereto are warranted.

In addition, in its August 2008 remand, the Board requested that all VA treatment records dating from 2001 that addressed the service-connected residuals of shell fragment wounds to both thighs be obtained, to specifically include x-ray studies conducted with a compensation and pension examination in 2001.   

X-ray interpretations of the right and left femurs and right and left tibia and fibula, dated in December 2001, were obtained.  However, the remainder of the secured VA treatment records, dating from March 2003 to May 2010, show treatment for the Veteran's PTSD.  The Veteran's representative has requested that VA secure all treatment records, dating from 2001, that specifically address the service-connected residuals of a shell fragment wound to both thighs.  (See February 2011 Veteran's representative's written argument to VA, pg. 2).  
VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the claims file, are in the constructive possession of the Board and must be considered); see also 38 C.F.R. § 3.159(c)(2)

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC must ask the Veteran to provide the name and dates of all VA treatment for his service-connected residuals of shell fragment wounds of both thighs since 2001.  After obtaining the requested information, the RO/AMC must obtain all treatment records pertaining to the above-cited disability, which are not previously of record. 
   
If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him of this and request him to provide copies.
   
2.  The RO/AMC must schedule the Veteran for VA orthopedic and neurological examinations by appropriately-qualified physicians to determine the severity of his service-connected residuals of a shell fragment wound of both thighs.  The following considerations will govern the examinations:

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiners.  In addition to the specific directive of addressing the evidence of record as noted below, the examiners must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand.
   
b. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.
   
c. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record.
   
d.  The examiners must elicit from the Veteran and record a complete medical history referable to the service-connected residuals of a shell fragment wound of both thighs.  The examiners must specifically identify all muscle groups and nerves affected by the Veteran's residuals of shell fragment wounds to both thighs.  Detailed clinical finding and information about any muscle or bony damage to the thighs attributable to these wounds must be recorded for rating purposes.  

3.  After completing the above and any additional development deemed appropriate, the issue of entitlement to an increased rating for the service-connected residuals of shell fragment wounds of both thighs on appeal must be readjudicated.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The RO/AMC is REFERRED to the raised claims noted in the Introduction, which may warrant additional development prior to the return of this case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


